DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the Amendment filed on 8/10/22, Claims 1 is amended, claims 6-20 are withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoko et al. (US. 20190110907).
Yoko discloses an orthopaedic surgical instrument system fig. 10, comprising: a broach 154 including a tapered body fig. 10b extending distally from a first end  to a second end, the tapered body  having a plurality of cutting teeth 158 defined therein; wherein the broach includes an inner wall 176 defining a first aperture on the first end  and a second aperture on the second end, and a bore sized to slide over a cylindrical shaft 174, 178 of a surgical reamer that extends from the first aperture to the second aperture, wherein the broach further includes an annular  boss 166 positioned at the first end  and a substantially planar surface figs. 10 positioned at the second end, and wherein the first aperture comprises a circular aperture defined in the annular boss 166, fig. 10c; wherein the inner wall comprises a cylindrical wall 176, 178 that extends from the circular first aperture to the second aperture, further comprising an instrument handle 50, wherein: the instrument handle includes an elongated body extending distally from a first end to strike plate  fig. 11a; wherein the instrument handle includes an inner wall defining a third aperture on the first end of the instrument handle and a bore sized to slide over the shaft of the surgical reamer that extends distally from the third aperture into the elongated body fig. 11a, wherein the second end of the broach is configured to be removably secured to the first end of the instrument handle figs 10a,b, wherein: the broach comprises a flange 164 positioned within a slot fig. 10d defined in the second end of the broach; and the instrument handle comprises a hook (see modified fig. 11b below) positioned at the first end of the instrument handle and configured to engage the flange 164 of the broach fig. 11b, further comprising the surgical reamer 14, wherein: the surgical reamer comprises a cutting head coupled to an elongated shaft fig. 6; and the elongated shaft is sized to be received within the bore of the broach fig. 6.

    PNG
    media_image1.png
    779
    485
    media_image1.png
    Greyscale



Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant argues that Yoko fails to teach the broach further includes an annular  boss positioned at the first end.
Examiner respectfully disagrees, since figs. 10 of Yoko teach that the broach further includes an annular  boss positioned at the first end.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the cylindrical part of the inner wall of the broach does not extend all the way from the end of the proximal portion to the end of the distal portion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMEH R BOLES/Primary Examiner, Art Unit 3775